Citation Nr: 0300960	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim to establish entitlement to VA  benefits as 
the veteran's surviving spouse.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant (claimant) asserts that she was legally 
married to the veteran, who had active service from July 
1948 to January 1969 (and died in October 1991).  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 administrative decision by 
the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which declined to reopen the appellant's claim.  The 
appellant testified at a personal hearing before a 
decision review officer at the RO in February 2002.


FINDINGS OF FACT

1.  Entitlement to benefits as the surviving spouse of the 
veteran was denied in an unappealed October 1992 
administrative decision, based on a finding that the 
appellant had a prior, valid, existing marriage when she 
married the veteran.

2.  Evidence submitted since the October 1992 decision was 
not previously of record, but does not bear substantially 
and materially on the matter of the validity of the 
appellant's marriage to the veteran.


CONCLUSION OF LAW

Evidence submitted since the October 1992 RO decision 
denying entitlement to survivor's benefits is not new and 
material, and the claim may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have now promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has 
reviewed this case under the VCAA.

The duty to assist provisions of the VCAA do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  The expanded VCAA notification 
duties are applicable to claims to reopen final decisions.  
Quatruccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  The appellant has been notified of the 
applicable laws and regulations.  The rating decision, 
statement of the case, supplemental statement of the case, 
and discussions at the hearing have informed her what she 
needs to establish entitlement to the benefit sought and 
what evidence is of record.  The appellant was 
specifically notified of the provisions of the VCAA and of 
her responsibilities in obtaining evidence in the April 
2002 supplemental statement of the case.   Quatruccio v. 
Principi, 16 Vet. App. 183 (2002).

In October 1992 the RO denied the appellant entitlement to 
VA survivors' benefits, finding that when she married the 
veteran she had existing prior marriages which were not 
legally terminated.  Consequently, her marriage to the 
veteran was invalid, and she was not his surviving spouse.  
The evidence of record at the time of the October 1992 
denial consisted of a copy of a marriage contract between 
the claimant and L.K., dated September 27, 1966; birth 
certificates for two daughters; and the deposition of the 
appellant.  In the deposition, the appellant stated that 
she had been married three times.  She was 14 years old 
when she married B.S. in a Catholic service, and the 
marriage lasted 3 months.  She did not indicate the 
marriage had been officially dissolved.  She married L.K. 
in 1967.  He abandoned her and the two children he had 
fathered soon after.  She married the veteran in 1984, who 
died in 1991.  The RO determined that the appellant's 
marriage to the veteran was null and void because of her 
prior, undissolved marriages, and hence she could not be 
recognized as the widow of the veteran.

Since the October 1992 denial, the appellant has submitted  
copy of a divorce decree, dated April 16, 1997, dissolving 
her marriage to L.K. as of that date.  The appellant and 
her son (by L.K.) testified at a personal hearing in 
February 2002.  The appellant admitted that her marriage 
to L.K. was undissolved as of the date of her marriage to 
the veteran.  She argued that because L.K. abandoned her 
and her children in the late 1960's, the marriage was 
constructively dissolved.

Generally, a final RO decision may not be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such 
evidence must be neither cumulative nor redundant, and, by 
itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended version of 
38 C.F.R. § 3.156(a) is effective only for claims to 
reopen filed on or after August 29, 2001.  Hence, it does 
not apply in the instant case.  38 C.F.R. § 3.156(a).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, while the appellant has submitted evidence which was 
not previously of record, it does not bear directly and 
substantially upon the matter of the validity of her 
marriage to the veteran.  The evidence does not address 
her marital status in 1984, when she married the veteran.  
It merely shows that a marriage existing when she married 
the veteran was dissolved in April 1997 (years after the 
veteran died).  That fact has no bearing in establishing 
validity of her marriage to the veteran.  In fact, if 
anything, it serves to establish that when she married the 
veteran, there was a legal bar to the marriage.  In the 
course of her testimony, she confirmed that she was 
married to L.K. at the time of her marriage to the 
veteran.  Further testimony of the appellant and her son 
was cumulative, and merely reiterated facts already of 
record.

In summary, what new evidence has been received is not 
relevant to the matter at hand, is not so significant that 
it must be considered in order to fairly determine the 
merits of the claim, and is not material.  Consequently, 
the appellant's claim of entitlement to VA survivors' 
benefits may not be reopened


ORDER

The appeal to reopen a claim of entitlement to VA 
survivors' benefits is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

